                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     DAN CLARKE,                                        Case No. 20-cv-04629-WHO
                                                        Plaintiff,
                                   8
                                                                                            ORDER ON DISCOVERY DISPUTE
                                                 v.
                                   9
                                                                                            Re: Dkt. No. 47
                                  10     PACIFIC GAS & ELECTRIC COMPANY,
                                         et al.,
                                  11                    Defendants.
                                  12
Northern District of California
 United States District Court




                                  13          The parties have submitted a joint letter to resolve their dispute concerning: (i) defendants

                                  14   Pacific Gas and Electric Company and PG&E Corporation’s (collectively “PG&E”) responses to

                                  15   plaintiff Dan Clarke’s Requests for Admission (“RFAs”) Nos. 5–8, 22, and 50–51; and (ii)

                                  16   Clarke’s responses to PG&E’s Interrogatory Nos. 1–15. Discovery Dispute Letter [Dkt. No. 47].

                                  17   I address each in turn.

                                  18          RFA Nos. 5–8 From Clarke to PG&E: The issue here is whether the discovery sought is

                                  19   premature because it is part of the issues to be developed in Phase 2 of the bifurcated discovery

                                  20   scheme ordered by the court after the parties’ stipulation. Phase 1 discovery is limited to “Direct

                                  21   and/or Successor Liability” and Phase 2 is all other discovery. See Dkt. No. 37.

                                  22          The disputed requests ask PG&E to admit that Equitable Gas Light Company

                                  23   (“Equitable”) “transported,” “stored,” “handled,” or “disposed” of “Waste at the Cannery MGP

                                  24   Site.” See Discovery Dispute Letter, Ex. A at 3–4. PG&E objected to the requests as beyond the

                                  25   scope of Phase 1. It neither admitted nor denied RFA Nos. 5 and 7–8. With respect to RFA No. 6

                                  26   (regarding “storage” of waste), it denied the request on the basis of insufficient information.

                                  27          Equitable is the entity that operated the Cannery MGP from approximately 1898 to 1903

                                  28   before it transferred its business and property to San Francisco Gas and Electric (“SFG&E”).
                                   1   PG&E has accepted liability for SFG&E’s acts. It denies liability for Equitable’s acts and denies

                                   2   that SFG&E took actions that would create liability under the Resource Conservation and

                                   3   Recovery Act (“RCRA”) or the Clean Water Act (“CWA”).

                                   4            Clarke contends that whether Equitable transported, stored, handled, or disposed of waste

                                   5   at the Cannery MGP site is probative of PG&E’s successor liability in two independent ways: (i)

                                   6   whether Equitable took these actions goes to whether Equitable took acts the liability for which

                                   7   SFG&E could succeed to; and (ii) proof that Equitable transported, stored, handled, or disposed of

                                   8   waste at the Cannery MGP site would tend to prove that when SFG&E acquired the Cannery MGP

                                   9   there was waste on it, in which case SFG&E—unless it removed the waste from the site upon

                                  10   acquisition—was itself a storer of such waste. He argues that the second point is potentially

                                  11   critical as PG&E intends to argue that SFG&E never operated the Cannery MGP after its

                                  12   acquisition from Equitable, and has denied information sufficient to admit or deny that MGP
Northern District of California
 United States District Court




                                  13   waste existed on the Cannery MGP site or was removed from it, at any time during either

                                  14   Equitable’s or SFG&E’s ownership of the Cannery MGP.

                                  15           In PG&E’s view, Clarke’s requests are not within the scope of the first phase of discovery

                                  16   because the RFAs do not relate to whether PG&E operated (or took any other act with respect to)

                                  17   the Cannery MGP or to any theory by which Clarke contends that PG&E hold’s successor liability

                                  18   for Equitable’s acts or omissions. Contrary to Clarke’s second point, PG&E argues that he already

                                  19   has responses from PG&E to separate RFAs that asked about transport, storage, handling, or

                                  20   disposal of waste by SFG&E and PG&E.

                                  21           I agree with PG&E that, at least technically, these requests call for Phase 2 discovery. The

                                  22   issue for Phase 1 is whether PG&E could be liable for the acts of Equitable as a result of

                                  23   direct/successor liability. PG&E cannot argue that Equitable did not do any of the actions that

                                  24   initiated the pollution alleged in this case as a reason that there is no successor liability unless

                                  25   discovery has occurred on that issue: I will not hold Clarke’s lack of proof on Equitable’s conduct

                                  26   against him in any motions that follow Phase 1. For purposes of those motions, if PG&E does not

                                  27   respond to these requests I will assume that Equitable transported, stored, handled, or disposed of

                                  28   waste at the Cannery MGP, and will focus on the other evidence on which direct/successor
                                                                                           2
                                   1   liability could be based.

                                   2           RFA Nos. 50–51 from Clarke to PG&E: These requests ask PG&E to “[a]dmit that it has

                                   3   performed testing, sampling, and/or investigation activities” within, respectively, the Cannery

                                   4   MGP Site (the footprint of the former MGP) and Cannery MGP Vicinity (the area within a 1-

                                   5   kilometer radius of the former MGP). See Discovery Dispute Letter, Ex. A at 17. PG&E objected

                                   6   to both requests as “beyond the scope of the phase 1 discovery.” Id.

                                   7           Clarke argues that information regarding whether PG&E investigated the area is probative

                                   8   of whether such waste exists on the site, as well as whether PG&E suspected that it existed on the

                                   9   site. In his view, the existence of waste on the site, now, is probative of the existence of such

                                  10   waste on the site during SFG&E’s ownership, which would make it a storer of such waste. If

                                  11   SFG&E stored waste on the site, PG&E—which concedes successor liability from SFG&E—has

                                  12   RCRA liability.
Northern District of California
 United States District Court




                                  13           PG&E points out that Clarke has not raised any theory of PG&E’s liability that could be

                                  14   based on whether it has conducted testing at a particular MGP site or within a kilometer of such a

                                  15   site and has not directly asked, in these RFAs, whether waste exists at the site. In written

                                  16   correspondence on this issue, Clarke’s counsel suggested that if PG&E conducted testing at the

                                  17   site, it must shed light on whether PG&E believed it was liable for the Cannery MGP. PG&E

                                  18   argues that Clarke’s inference between testing and liability does not follow because, as part of an

                                  19   agreement with the United Stated Environmental Protection Agency, PG&E conducted initial soil

                                  20   testing at MGPs within its service territory regardless of PG&E’s connection—or lack thereof—to

                                  21   the MGP at issue. Even if the testing could show PG&E’s belief regarding liability at some

                                  22   former time, PG&E argues that such belief would not form a basis for successor liability.

                                  23           Again, I agree with PG&E. Testing is not an admission of liability for direct/successor

                                  24   liability. The results of that testing will certainly be relevant to the merits of Clarke’s claims, but

                                  25   the testing itself is not relevant to direct/successor liability.

                                  26           RFA No. 22 from Clarke to PG&E: This request asks PG&E to “[a]dmit that SFG&E

                                  27   continued the Cannery MGP’s business after purchasing Equitable.” See Discovery Dispute

                                  28   Letter, Ex. A at 8. PG&E’s responded: “Assuming that ‘continued the Cannery MGP’s business’
                                                                                            3
                                   1   means continued Equitable’s former use of the Cannery MGP for the production and sale of

                                   2   manufactured gas, denied.” Id.

                                   3          Clarke argues that PG&E’s objection assumes an overly narrow definition of the phrase

                                   4   “continued the Cannery MGP’s business” in order to improperly deny the request and conflicts

                                   5   with its response to Interrogatory No. 7. In response to Interrogatory No. 7, PG&E stated:

                                   6                  Assuming that “operated” means the use of the MGP for the
                                                      production and sale of gas, SFG&E never operated the Cannery MGP.
                                   7                  Upon acquisition of the Cannery MGP, SFG&E shut down the MGP,
                                                      immediately connected its distribution system to that of the SFG&E,
                                   8                  moved the generators to the Independent Gas Works at Potrero, and
                                                      later dismantled the gasholders for transport to the Independent Gas
                                   9                  Works.
                                  10   See Discovery Dispute Letter, Ex. C at 4–5. Reading the two responses together, Clarke contends
                                  11   that PG&E must admit RFA No. 22 because it admitted that SFG&E “connected [the Cannery
                                  12   MGP’s] distribution system to that of SFG&E,” and thus SFG&E continued at least two aspects of
Northern District of California
 United States District Court




                                  13   the Cannery MGP’s business: the distribution and sale of manufactured gas, which it
                                  14   accomplished using the Cannery MGP’s distribution system.
                                  15          PG&E argues that Clarke’s perceived conflict between the two responses is an argument
                                  16   he can make, but it does not amount to a deficiency in PG&E’s response that could require an
                                  17   order compelling a different response. I agree. Clarke’s perceived conflict between the two
                                  18   responses cannot compel PG&E to change its responses. He can challenge PG&E’s theory—that
                                  19   SFG&E did not “operate” or “continue the Cannery MGP’s business” because SFG&E did not use
                                  20   the MGP for the production and sale of gas, even though it connected the Cannery MGP’s
                                  21   distribution system to that of the SFG&E—but he cannot compel PG&E to change its response.
                                  22          Clarke’s Responses to PG&E’s Interrogatories: In his response to PG&E’s interrogatories,
                                  23   Clarke lodged a series of objections and answered only “subject to” those objections. He prefaced
                                  24   lists of facts with the term “inter alia” and he referenced “regulatory documents” without
                                  25   specifying further. These are obviously ambiguous responses that Clarke will have to clarify.
                                  26   Clarke says that the dispute is not ripe for my review because the parties have not met and
                                  27   conferred and that he intends to resolve PG&E’s concerns in the coming days. He should do so
                                  28
                                                                                        4
                                   1   promptly.

                                   2         IT IS SO ORDERED.

                                   3   Dated: May 7, 2021

                                   4

                                   5
                                                                     William H. Orrick
                                   6                                 United States District Judge
                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                 5
